DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 88 and 89 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 88, the claim has two periods hence it is not one sentence also the scope of claim is not clear because it seems like either “comprises” at the end of claim is a typographical error or part of claim is missing.
	Regarding claim 89 the scope of claim is not clear, it seems like either “comprises” at the end of claim is a typographical error or part of claim is missing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 7-24, 31-35, 41-58, 65-68, 82-92, 96-102, 116-126, and 130-135 are rejected under pre-AIA  35 U.S.C. 102(a) as being unpatentable by Siri et al. (US 2006/0171182 A1).
	Regarding claim 1, Siri teaches a method of solar energy power conversion comprising the steps of: creating a DC photovoltaic output from at least one solar energy source (see 110 fig 1. Para 0054-0057); establishing said DC photovoltaic output as a DC photovoltaic input to a photovoltaic DC-DC power converter (see 142 fig 1. Para 0054-0057); providing at least one external state parameter to said photovoltaic DC-DC power converter (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061); relationally setting a dynamically adjustable output limit of said photovoltaic DC-DC power converter in relation to said at least one external state parameter (see 180, 142, 176 fig 1. Para 0054-0057); converting said DC photovoltaic input with said photovoltaic DC-DC power converter utilizing said dynamically adjustable output limit into a converted DC photovoltaic output (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 14, Siri teaches solar energy power conversion apparatus comprising: at least one solar energy source having a DC photovoltaic output (see 110 fig 1. Para 0054-0057); a photovoltaic DC-DC power converter having a DC photovoltaic input that accepts power from said DC photovoltaic output (see 142 fig 1. Para 0054-0057); at least one external state data interface of said photovoltaic DC-DC power converter (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061); a dynamically adjustable voltage output limit control of said photovoltaic DC-DC power converter relationally responsive to said at least one external state data interface (see 180, 142, 176 fig 1. Para 0054-0057); and at least one converted DC photovoltaic output of said photovoltaic DC-DC power converter (see 180, 142, 176 fig 1. Para 0054-0057).
	Regarding claim 35, Siri teaches method of solar energy power conversion comprising: generating a DC photovoltaic output from at least one solar energy source (see 110 fig 1. Para 0054-0057); establishing said DC photovoltaic output as a DC photovoltaic input to a photovoltaic DC-DC power converter (see 142 fig 1. Para 0054-0057); providing at least one external state parameter to said photovoltaic DC-DC power converter (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061); setting an adjustable output limit of said photovoltaic DC-DC power converter in relation to said at least one external state parameter (see 180, 142, 176 fig 1. Para 0054-0057); converting said DC photovoltaic input, by said photovoltaic DC-DC power converter and based on said adjustable output limit, into a converted DC photovoltaic output (see 180, 142, 176 fig 1. Para 0054-0057).
	Regarding claim 48, Siri teaches an apparatus comprising: at least one solar energy source having a DC photovoltaic output (see 110 fig 1. Para 0054-0057); a photovoltaic DC-DC power converter having a DC photovoltaic input that is configured to receive power from said DC photovoltaic output (see 142 fig 1. Para 0054-0057); and at least one external state data interface of said photovoltaic DC-DC power converter (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061);, wherein an adjustable voltage output limit control of said photovoltaic DC-DC power converter is responsive to data received by said at least one external state data interface(see 180, 142, 176 fig 1. Para 0054-0057); and wherein at least one converted DC photovoltaic output is from said photovoltaic DC-DC power converter (see 180, 142, 176 fig 1. Para 0054-0057).
	Regarding claim 82, Siri teaches an apparatus comprising: a photovoltaic DC-DC power converter (see 142 fig 1. Para 0054-0057) having a DC photovoltaic input that is configured to receive power from a DC photovoltaic output (see 110 fig 1. Para 0054-0057); and comprising: at least one external data interface (see 152 fig 1. Para 0054-0057); at least one DC photovoltaic output (see ISA, VSA, 180 fig 1. Para 0054-0057);; and a controller configured to control a maximum voltage output at the at least one DC photovoltaic output based on data received by the at least one external data interface (see 180, 142, 144, 176 fig 1. Para 0054-0057).
	Regarding claim 116, Siri teaches an apparatus comprising: a photovoltaic DC-DC power converter (see 142 fig 1. Para 0054-0057); having a DC photovoltaic input is configured to receive power from a DC photovoltaic output (see 110 fig 1. Para 0054-0057); and comprising: at least one data interface (see 152 fig 1. Para 0054-0057); at least one DC photovoltaic output (see ISA, VSA, 180 fig 1. Para 0054-0057); and a controller configured to adjust an output power point of the at least one DC photovoltaic output based on data received by the at least one data interface (see 180, 142, 144, 176 fig 1. Para 0054-0057).
	Regarding claim 7, Siri teaches invention set forth above, Siri further teaches wherein said solar energy source comprises a solar energy source selected from the group consisting of at least one solar cell, a plurality of electrically connected solar cells, a plurality of adjacent electrically connected solar cells, at least one solar panel, a plurality of electrically connected solar panels, and at least one string of electrically connected solar panels (see 110 fig 1. Para 0054-0057).
	Regarding claim 8, Siri teaches invention set forth above, Siri further teaches  wherein said step of providing at least one external state parameter to said photovoltaic DC-DC power converter comprises providing at least one external state parameter selected from the group consisting of a voltage parameter, a current parameter, a power parameter, an insolation parameter, a temperature parameter, a system status parameter, a demand status parameter, a power converter output parameter, a string output parameter, a historical data tracking parameter, and a regulatory requirement parameter (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 9, Siri teaches invention set forth above, Siri further teaches wherein said step of providing at least one external state parameter to said photovoltaic DC-DC power converter comprises providing at least one multi-parametric external state parameter (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 10, Siri teaches invention set forth above, Siri further teaches wherein said step of providing at least one multi-parametric external state parameter comprises including a parametric component for said at least one multi-parametric external state parameter selected from the group consisting of a voltage parameter, a current parameter, a power parameter, an insolation parameter, a temperature parameter, a system status parameter, a demand status parameter, a power converter output parameter, a string output parameter, a historical data tracking parameter, and a regulatory requirement parameter (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 11, Siri teaches invention set forth above, Siri further teaches wherein said step of relationally setting a dynamically adjustable voltage output limit of said photovoltaic DC-DC power converter in relation to said at least one external state parameter comprises compensating selected from the group consisting of compensating for an increased voltage output of at least one intra-string solar energy source, compensating for a decreased voltage output of at least one intra-string solar energy source, compensating for dropout of at least one intra-string solar energy source, compensating for shading of at least one intra-string solar energy source, compensating for blockage of at least one intra-string solar energy source, compensating for damage to at least one intra-string solar energy source, compensating for malfunctioning of at least one intra-string solar energy source, and compensating for non-uniformity in at least one intra-string solar energy source (see 142, 180 fig 1. Para 0054-0057).

	Regarding claim 12, Siri teaches invention set forth above, Siri further teaches further comprising the steps of: providing the at least one external state parameter to a plurality of photovoltaic DC-DC power converters; relationally setting dynamically adjustable output limits in multiple of said plurality of photovoltaic DC-DC power converters, each in relation to said provided at least one external state parameter (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061)..
	Regarding claim 13, Siri teaches invention set forth above, Siri further teaches wherein said step of relationally setting a dynamically adjustable output limit comprises relationally setting a dynamically adjustable voltage output limit in multiple of said plurality of photovoltaic DC-DC power converters, each in relation to said provided at least one external state parameter (see 142, 180 fig 1. Para 0054-0057)..
	Regarding claim 15, Siri teaches invention set forth above, Siri further teaches wherein said at least one external state data interface comprises a current data interface (see 180, 142, 176 fig 1. Para 0054-0057).
	Regarding claim 16, Siri teaches invention set forth above, Siri further teaches wherein said solar energy source comprises a solar energy source selected from the group consisting of at least one solar cell, a plurality of electrically connected solar cells, a plurality of adjacent electrically connected solar cells, at least one solar panel, a plurality of electrically connected solar panels, and at least one string of electrically connected solar panels (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 17, Siri teaches invention set forth above, Siri further teaches wherein said at least one external state data interface comprises an data interface selected from the group consisting of a voltage data interface, a current data interface, a power data interface, an insolation data interface, a temperature data interface, a system status data interface, a demand data interface, a power converter output data interface, a string output data interface, a historical data tracking data interface, and a regulatory requirement data interface (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 18, Siri teaches invention set forth above, Siri further teaches wherein said at least one external state data interface comprises a multi-parametric data interface (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 19, Siri teaches invention set forth above, Siri further teaches wherein said multi- parametric data interface comprises a data interface component selected from the group consisting of a voltage data interface component, a current data interface component, a power data interface component, an insolation data interface component, a temperature data interface component, a system status data interface component, a demand data interface component, a power converter output data interface component, a string output data interface component, a historical data tracking data interface component, and a regulatory requirement data interface component (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 20, Siri teaches invention set forth above, Siri further teaches wherein said dynamically adjustable output limit control comprises a control selected from the group consisting of a suboptimal efficiency control for said photovoltaic DC-DC power converter, a suboptimal input voltage control for said photovoltaic DC-DC power converter, a suboptimal power loss control for said photovoltaic DC-DC power converter, and a suboptimal MPP voltage control for said at least one solar energy source (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 21, Siri teaches invention set forth above, Siri further teaches wherein said dynamically adjustable voltage output limit control comprises an external voltage safeguard control (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 22, Siri teaches invention set forth above, Siri further teaches wherein said dynamically adjustable output limit control comprises an external state parameter compensation control (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 23, Siri teaches invention set forth above, Siri further teaches wherein said external state parameter compensation control comprises an external state parameter voltage drop detection and a voltage output limit increase control (see 142, 180 fig 1. Para 0054-0057, 0067-0070).
	Regarding claim 24, Siri teaches invention set forth above, Siri further teaches wherein said external state parameter compensation control comprises an external state parameter voltage gain detection and a voltage output limit decrease control (see 142, 180 fig 1. Para 0054-0057, 0067-0070).
	Regarding claim 31, Siri teaches invention set forth above, Siri further teaches wherein said dynamically adjustable output limit control comprises an external string voltage compensation control  (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 32, Siri teaches invention set forth above, Siri further teaches wherein said external string voltage compensation control comprises a control selected from the group consisting of an external string voltage output increase compensation control, an external string voltage output decrease compensation control, an external string dropout compensation control, a shaded external string compensation control, a blocked external string compensation control, a damaged external string compensation control, an external string malfunction compensation control, and a non-uniform external string compensation control (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 33, Siri teaches invention set forth above, Siri further teaches further comprising: a plurality of solar energy sources, each having a DC photovoltaic output; a plurality of photovoltaic DC-DC power converters, each having a DC photovoltaic input that accepts power from one of said DC photovoltaic outputs; at least one external state data interface of each said photovoltaic DC-DC power converter; a dynamically adjustable output limit control of each said photovoltaic DC-DC power converter relationally responsive to each said external state data interface of each said photovoltaic DC-DC power converter; at least one converted DC photovoltaic output of each said photovoltaic DC-DC power converter (see 110, 142 fig 1. Para 0054-0057).
	Regarding claim 34, Siri teaches invention set forth above, Siri further teaches wherein at least one said external state data interface comprises an external state data interface of one said photovoltaic DC-DC power converter configured to receive a voltage output of at least another said photovoltaic DC-DC power converter (see 110, 142 fig 1. Para 0054-0057).
	Regarding claim 41, Siri teaches invention set forth above, Siri further teaches wherein said solar energy source comprises at least one of a solar cell, a plurality of electrically connected solar cells, a plurality of adjacent electrically connected solar cells, a solar panel, a plurality of electrically connected solar panels, or a string of electrically connected solar panels (see 110, 142 fig 1. Para 0054-0057).
	Regarding claim 42, Siri teaches invention set forth above, Siri further teaches wherein said at least one external state parameter comprises one of a voltage parameter, a current parameter, a power parameter, an insolation parameter, a temperature parameter, a system status parameter, a demand status parameter, a power converter output parameter, a string output parameter, a historical data tracking parameter, or a regulatory requirement parameter (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 43, Siri teaches invention set forth above, Siri further teaches wherein said at least one external state parameter comprises at least one multi-parametric external state parameter (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 44, Siri teaches invention set forth above, Siri further teaches wherein said at least one multi-parametric external state parameter comprises at least one of a voltage parameter, a current parameter, a power parameter, an insolation parameter, a temperature parameter, a system status parameter, a demand status parameter, a power converter output parameter, a string output parameter, a historical data tracking parameter, or a regulatory requirement parameter (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 45, Siri teaches invention set forth above, Siri further teaches wherein said setting comprises compensating for at least one of an increased voltage output of at least one intra-string solar energy source, a decreased voltage output of the at least one intra-string solar energy source, dropout of the at least one intra-string solar energy source, shading of the at least one intra-string solar energy source, blockage of the at least one intra-string solar energy source, damage to the at least one intra-string solar energy source, malfunctioning of the at least one intra-string solar energy source, or non-uniformity in the at least one intra-string solar energy source (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 46, Siri teaches invention set forth above, Siri further teaches wherein further comprising : providing the at least one external state parameter to a plurality of photovoltaic DC-DC power converters; setting adjustable output limits in multiple of said plurality of photovoltaic DC-DC power converters, each based on the at least one external state parameter (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 47, Siri teaches invention set forth above, Siri further teaches wherein, wherein said step of setting adjustable output limits comprises setting a corresponding adjustable voltage output limit in each of said plurality of photovoltaic DC-DC power converters, each based on the at least one external state parameter (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 49, Siri teaches invention set forth above, Siri further teaches wherein said at least one external state data interface comprises a current data interface (see 180, 142, 176 fig 1. Para 0054-0057).

	Regarding claim 50, Siri teaches invention set forth above, Siri further teaches wherein said solar energy source comprises at least one of a solar cell, a plurality of electrically connected solar cells, a plurality of adjacent electrically connected solar cells, a solar panel, a plurality of electrically connected solar panels, or a string of electrically connected solar panels (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 51, Siri teaches invention set forth above, Siri further teaches wherein said at least one external state data interface comprises at least one of a voltage data interface, a current data interface, a power data interface, an insolation data interface, a temperature data interface, a system status data interface, a demand data interface, a power converter output data interface, a string output data interface, a historical data tracking data interface, or a regulatory requirement data interface (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 52, Siri teaches invention set forth above, Siri further teaches wherein said at least one external state data interface comprises a multi-parametric data interface (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 53, Siri teaches invention set forth above, Siri further teaches wherein said multi-parametric data interface comprises at least one of a voltage data interface, a current data interface, a power data interface, an insolation data interface, a temperature data interface, a system status data interface, a demand data interface, a power converter output data interface, a string output data interface, a historical data tracking data interface, and a regulatory requirement data interface (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 54, Siri teaches invention set forth above, Siri further teaches wherein said adjustable output limit control comprises at least one of a suboptimal efficiency control for said photovoltaic DC-DC power converter, a suboptimal input voltage control for said photovoltaic DC-DC power converter, a suboptimal power loss control for said photovoltaic DC-DC power converter, or a suboptimal MPP voltage control for said at least one solar energy source (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 55, Siri teaches invention set forth above, Siri further teaches wherein said adjustable voltage output limit control comprises an external voltage safety control (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 56, Siri teaches invention set forth above, Siri further teaches wherein said adjustable output limit control comprises an external state parameter compensation control (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 57, Siri teaches invention set forth above, Siri further teaches wherein said external state parameter compensation control comprises an detecting an external voltage drop and controlling an increment of the voltage output limit (see 142, 180 fig 1. Para 0054-0057, 0067-0070)..
	Regarding claim 58, Siri teaches invention set forth above, Siri further teaches wherein said external state parameter compensation control comprises detecting an external voltage gain detector and controlling a decrement of the voltage output limit (see 142, 180 fig 1. Para 0054-0057, 0067-0070)
	Regarding claim 65, Siri teaches invention set forth above, Siri further teaches wherein said adjustable output limit control comprises an external string voltage compensation control (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 66, Siri teaches invention set forth above, Siri further teaches wherein said external string voltage compensation control comprises one of an external string voltage output increase compensation control, an external string voltage output decrease compensation control, an external string dropout compensation control, a shaded external string compensation control, a blocked external string compensation control, a damaged external string compensation control, an external string malfunction compensation control, or a non-uniform external string compensation control (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 67, Siri teaches invention set forth above, Siri further teaches further comprising: a plurality of solar energy sources, wherein each of the plurality of solar energy sources comprises a DC photovoltaic output; a plurality of photovoltaic DC-DC power converters, wherein each of the plurality of photovoltaic DC-DC power converters comprises a DC photovoltaic input configured to receive power from one of said DC photovoltaic outputs; at least one external state data interface on each of said photovoltaic DC-DC power converter; and wherein an adjustable output limit control of each of said photovoltaic DC-DC power converters is responsive to data received by a corresponding state data interface, and wherein each of said photovoltaic DC-DC power converter generates at least one converted DC photovoltaic output (see 110, 142 fig 1. Para 0054-0057).
	Regarding claim 68, Siri teaches invention set forth above, Siri further teaches wherein at least one said external state data interface of one said photovoltaic DC-DC power converter is configured to receive a voltage output of at least another said photovoltaic DC-DC power converter (see 110, 142 fig 1. Para 0054-0057).
	Regarding claim 83, Siri teaches invention set forth above, Siri further teaches wherein said at least one external data interface is configured to receive current data (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 84, Siri teaches invention set forth above, Siri further teaches wherein said solar energy source comprises at least one of a power cell, a plurality of electrically connected power cells, a plurality of adjacent electrically connected power cells, a power panel, a plurality of electrically connected power panels, or at least one string of electrically connected power panels (see 110 fig 1. Para 0054-0057).
	Regarding claim 85, Siri teaches invention set forth above, Siri further teaches, wherein said at least one external data interface comprises at least one of a voltage data interface, a current data interface, a power data interface, an insolation data interface, a temperature data interface, a system status data interface, a power converter output data interface, a string output data interface, or a historical data interface (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 86, Siri teaches invention set forth above, Siri further teaches wherein said at least one external data interface is configured to receive data from a plurality of external sensors (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 87, Siri teaches invention set forth above, Siri further teaches wherein said data interface comprises at least one of a voltage data interface, a current data interface, a power data interface, an insolation data interface, a temperature data interface, a system status data interface, a power converter output data interface, a string output data interface, or a historical data interface (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 88, Siri teaches invention set forth above, Siri further teaches wherein said controller is further configured to control the maximum voltage output based on a setpoint level. Comprises (see 144 fig 1. Para 0054-0057).
	Regarding claim 89, Siri teaches invention set forth above, Siri further teaches wherein the controller is configured to control the maximum voltage output further based on a safe output condition comprises (see 144 fig 1. Para 0054-0057).
	Regarding claim 90, Siri teaches invention set forth above, Siri further teaches wherein the controller is configured to control the maximum voltage output to compensate for an external parameter (see 110, 142, 144 fig 1. Para 0054-0057).
	Regarding claim 91, Siri teaches invention set forth above, Siri further teaches, wherein to compensate for said external parameter, the controller is further configured to detect an external voltage drop and control an increment of the maximum voltage output (see 110, 142 fig 1. Para 0054-0057)..
	Regarding claim 92, Siri teaches invention set forth above, Siri further teaches wherein to compensate for said external parameter, the controller is further configured to detect an external voltage gain and control a decrement of the maximum voltage output (see 142, 180 fig 1. Para 0054-0057, 0067-0070)..
	Regarding claim 96, Siri teaches invention set forth above, Siri further teaches wherein the data received by said at least one external data interface comprises intra-string data and wherein the controller is configured to control the maximum voltage output limit based on the intra-string data (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 97, Siri teaches invention set forth above, Siri further teaches wherein said intra-string data comprises at least one intra- string voltage and wherein the controller is configured to control the maximum voltage output to compensate for the intra-string voltage (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 98, Siri teaches invention set forth above, Siri further teaches wherein the compensation for the intra-string voltage comprises compensation for intra-string shading (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 99, Siri teaches invention set forth above, Siri further teaches wherein the controller is further configured to control the maximum voltage output to compensate for an output voltage loss of an external string (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 100, Siri teaches invention set forth above, Siri further teaches wherein the controller is further configured to control the maximum voltage output to compensate for a shading of the external string (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 101, Siri teaches invention set forth above, Siri further teaches further comprising: a plurality of solar energy sources; a plurality of photovoltaic DC-DC power converters, each having a DC photovoltaic input that is configured to receive power from one of said plurality of solar energy sources, and each comprising: at least one external data interface; and at least one DC photovoltaic output; and a controller configured to control a maximum voltage output at the at least one DC photovoltaic output based on the data received by the at least one external data interface (see 110, 142,144 180 fig 1. Para 0054-0057).
	Regarding claim 102, Siri teaches invention set forth above, Siri further teaches wherein at least one said external data interface is configured to receive data of a voltage output of at least another said photovoltaic DC-DC power converter (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	


	Regarding claim 117, Siri teaches invention set forth above, Siri further teaches wherein said at least one data interface is configured to receive current data from a current sensor (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061)..
	Regarding claim 118, Siri teaches invention set forth above, Siri further teaches wherein said solar energy source at least one of a power cell, a plurality of power cells, a power panel, a plurality power panels, or a string of power panels (see 110 fig 1. Para 0054-0057).
	Regarding claim 119, Siri teaches invention set forth above, Siri further teaches wherein said at least one data interface comprises at least one of a voltage data interface, a current data interface, a power data interface, an insolation data interface, a temperature data interface, a system status data interface, a power converter output data interface, a string output data interface, or a historical data interface  (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 120, Siri teaches invention set forth above, Siri further teaches wherein said at least one data interface is configured to receive data from a plurality of sensors  (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 121, Siri teaches invention set forth above, Siri further teaches wherein said data interface is configured to receive at least one of a voltage data, current data, power data, insolation data, temperature data, system status data, power converter output data, string output data, or historical data (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061). 
	Regarding claim 122, Siri teaches invention set forth above, Siri further teaches wherein said controller is further configured to adjust the output power point based on a setpoint level  (see 180, 142, 144, 176 fig 1. Para 0054-0057).
	Regarding claim 123, Siri teaches invention set forth above, Siri further teaches wherein the controller is further configured to trigger a safety circuit (see 180, 142, 144, 176 fig 1. Para 0054-0057).
	Regarding claim 124, Siri teaches invention set forth above, Siri further teaches wherein the controller is configured to adjust the output power point to compensate for an external parameter (see 180, 142, 144, 176 fig 1. Para 0054-0057).
	Regarding claim 125, Siri teaches invention set forth above, Siri further teaches wherein to compensate for said external parameter, the controller is further configured to detect an external voltage drop and control an increment of the output power point (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 126, Siri teaches invention set forth above, Siri further teaches wherein to compensate for said external parameter, the controller is further configured to detect an external voltage gain and control a decrement of the output power point (see 180, 142, 144, 176 fig 1. Para 0054-0057).
	Regarding claim 130, Siri teaches invention set forth above, Siri further teaches wherein the data received by said at least one data interface comprises intra-string data and wherein the controller is configured to adjust an output power point based on the intra-string data (see 142, 180 fig 1. Para 0054-0057)..
	Regarding claim 131, Siri teaches invention set forth above, Siri further teaches wherein said intra-string data interface comprises at least one intra-string voltage and wherein the controller is configured to adjust the output power point to compensate for the intra-string voltage (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 132, Siri teaches invention set forth above, Siri further teaches wherein the compensation for the intra-string voltage comprises compensation for intra-string shading  (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 133, Siri teaches invention set forth above, Siri further teaches wherein the controller is further configured to adjust the output power point to compensate for an output voltage loss of an external string (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 134, Siri teaches invention set forth above, Siri further teaches wherein the controller is further configured to adjust the output power point to compensate for a partial shading of the external string (see 142, 180 fig 1. Para 0054-0057).
	Regarding claim 135, Siri teaches invention set forth above, Siri further teaches further comprising: a plurality of solar energy sources; a plurality of photovoltaic DC-DC power converters, each comprising: a DC photovoltaic input that is configured to receive power from one of said plurality of solar energy sources; at least one data interface; at least one DC photovoltaic output; and a controller configured to adjust an output power point of the at least one DC photovoltaic output based on data received by the at least one data interface (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
	Regarding claim 136, Siri teaches invention set forth above, Siri further teaches wherein at least one said data interface is configured to receive data of a voltage output of at least another said photovoltaic DC-DC power converter (see Vsa, Isa, Vcon, 142, 144 fig 1. and Para 0058, 0061).
Claim(s) 69, 75-81, 103, and 109-115 are rejected under pre-AIA  35 U.S.C. 102(a) as being unpatentable by Harvey (US 2006/0132102 A1).
	Regarding claim 69, Harvey teaches a photovoltaic DC-DC power converter (see 48 fig 2. Para 0029-0030); providing at least one external parameter to said photovoltaic DC-DC power converter (see 44, 48 fig 2. Para 0029-0030); setting a maximum output of said photovoltaic DC-DC power converter based on said at least one external parameter (see 42 MPPT fig 2. Para 0026-0030); converting said DC photovoltaic input, by said photovoltaic DC-DC power converter and based on tracking said maximum output, into a converted DC photovoltaic output (see MPPT Para 0036,0037 0048).
	Regarding claim 103, Harvey teaches method comprising: generating, from at least one solar energy source (see 30 fig 2. Para 0029-0030); a DC photovoltaic input to a photovoltaic DC-DC power converter (see 48 fig 2. Para 0029-0030); providing at least one parameter to said photovoltaic DC-DC power converter (see 44, 48 fig 2. Para 0029-0030); adjusting an output power point of said photovoltaic DC-DC power converter based on said at least one parameter (see 48 fig 2. Para 00026-0028); converting said DC photovoltaic input, by said photovoltaic DC-DC power converter and based on tracking said output power point into a converted DC photovoltaic output (see  MPPT Para 0036,0037 0048).
	Regarding claim 75, Harvey teaches invention set forth above, Harvey further teaches wherein said solar energy source comprises at least one of a power cell, a plurality of electrically connected power cells, a plurality of adjacent electrically connected power cells, a solar panel, a plurality of electrically connected power panels, or a string of electrically connected power panels (see 30 fig 2. Para 0029-0030).
	Regarding claim 76, Harvey teaches invention set forth above, Harvey further teaches wherein said at least one external parameter comprises one of a voltage parameter, a current parameter, a power parameter, an insolation parameter, a temperature parameter, a system status parameter, a power converter output parameter, a string output parameter, or a historical data parameter (see 42 MPPT fig 2. Para 0026-0030).
	Regarding claim 77, Harvey teaches invention set forth above, Harvey further teaches wherein said at least one external state parameter comprises a plurality of external parameters (see 42 MPPT fig 2. Para 0026-0030).
	Regarding claim 78, Harvey teaches invention set forth above, Harvey further teaches wherein said plurality of external state parameters comprise at least one of a voltage parameter, a current parameter, a power parameter, an insolation parameter, a temperature parameter, a system status parameter, a power converter output parameter, a string output parameter, or a historical data parameter (see 42 MPPT fig 2. Para 0026-0030).
	Regarding claim 79, Harvey teaches invention set forth above, Harvey further teaches wherein said setting comprises compensating for shading of the at least one solar energy source (see 48 fig 2. Para 00026-0028);.
	Regarding claim 80, Harvey teaches invention set forth above, Harvey further teaches further comprising: providing the at least one external parameter to a plurality of photovoltaic DC-DC power converters; setting maximum outputs in multiple of said plurality of photovoltaic DC-DC power converters, each based on the at least one external state parameter (see 42 MPPT fig 2. Para 0026-0030).
	Regarding claim 81, Harvey teaches invention set forth above, Harvey further teaches wherein said step of setting the maximum outputs comprises setting a corresponding maximum output in each of said plurality of photovoltaic DC-DC power converters, each based on the at least one external state parameter (see 42 MPPT fig 2. Para 0026-0030). 
		Regarding claim 109, Harvey teaches invention set forth above, Harvey further teaches wherein said solar energy source comprises at least one of a power cell, a plurality of power cells, a power panel, a plurality of power panels, or a string of power panels (see 30 fig 2. Para 0029-0030).
	Regarding claim 110, Harvey teaches invention set forth above, Harvey further teaches wherein said at least one parameter comprises at least one of a voltage parameter, a current parameter, a power parameter, an insolation parameter, a temperature parameter, a system status parameter, a power converter output parameter, a string output parameter, or a historical data parameter (see 42 MPPT fig 2. Para 0026-0030).
	Regarding claim 111, Harvey teaches invention set forth above, Harvey further teaches, wherein said at least one external state parameter comprises a plurality of parameters(see 42 MPPT fig 2. Para 0026-0030).
	Regarding claim 112, Harvey teaches invention set forth above, Harvey further teaches, wherein said the plurality of parameters comprise at least one of a voltage parameter, a current parameter, a power parameter, an insolation parameter, a temperature parameter, a system status parameter, a power converter output parameter, a string output parameter, or a historical data parameter (see 42 MPPT fig 2. Para 0026-0030).
	Regarding claim 113, Harvey teaches invention set forth above, Harvey further teaches wherein said adjusting comprises compensating for a partial shading of at least one intra-string solar energy source (see 48 fig 2. Para 00026-0028).
	Regarding claim 114, Harvey teaches invention set forth above, Harvey further teaches further comprising: providing the at least one parameter to a plurality of photovoltaic DC-DC power converters; adjusting output power points in multiple of said plurality of photovoltaic DC-DC power converters, each based on the at least one external state parameter (see 42 MPPT fig 2. Para 0026-0030).
	Regarding claim 115, Harvey teaches invention set forth above, Harvey further teaches wherein said adjusting the output power points comprises adjusting a corresponding output power point in each of said plurality of photovoltaic DC-DC power converters, each based on the at least one external state parameter (see 42 MPPT fig 2. Para 0026-0030).
Allowable Subject Matter
Claims 2-6, 25-30, 36-40, 59-64, 70-74, 93-95, 104-108 and 127-129 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
	Regarding claim 2 and 36, Siri teaches invention set forth above, Siri doesn’t expressly teach  wherein said step of relationally setting the dynamically adjustable output limit comprises relationally setting a dynamically adjustable voltage output limit of said photovoltaic DC-DC power converter in relation to said at least one external state parameter; and wherein said step of converting said DC photovoltaic input comprises converting said DC photovoltaic input with said photovoltaic DC- DC power converter utilizing said dynamically adjustable voltage output limit into the converted DC photovoltaic output.
	Hence claim 2 and 36 will be deemed allowable if written in independent form. 
	Claims 3-6 and 37-40 depend on claims objected 2 and 36 respectively hence claims 3-6 and 37-40 will also be deemed allowable if claims 2 and 36 are written in intendent form. 
	Regarding claim 25, 59 Siri teaches invention set forth above, Siri doesn’t expressly teach wherein said dynamically adjustable output limit control comprises a slaved dynamically adjustable voltage output limit control.
	Hence claim 25, 59 will be deemed allowable if written in independent form. 
	Claims 26-27, and 60-61 depend on claims objected 25 and 59 respectively hence claims 26-27, and 60-61 will also be deemed allowable if claims 28 and 62 are written in intendent form. 
	Regarding claim 28 and 62 Siri teaches invention set forth above, Siri doesn’t expressly teach wherein said at least one external state data interface comprises at least one intra-string data interface and wherein said dynamically adjustable voltage output limit control comprises an intra-string control.
	Hence claim 28 and 62 will be deemed allowable if written in independent form. 
	Claims 29-30, and 63-64 depend on claims objected 28 and 62 respectively hence claims 29-30, and 63-64 will also be deemed allowable if claims 28 and 62 are written in intendent form. 
	Regarding claim 93 and 127, Siri teaches invention set forth above, Siri doesn’t expressly teach wherein the controller is further configured to control the maximum voltage in a slave mode.
	Hence claim 93 and 127 will be deemed allowable if written in independent form. 
	Claims 94-95, and 128-129 depend on claims objected 93 and 127 respectively hence claims 94-95, and 128-129will also be deemed allowable if claims 93 and 127 are written in intendent form. 
	Regarding claim 70 and 104, Harvey teaches invention set forth above, Harvey doesn’t expressly teach wherein said setting comprises setting a maximum voltage output of said photovoltaic DC-DC power converter based on said at least one external parameter; and wherein said converting comprises converting said DC photovoltaic input, by said photovoltaic DC-DC power converter and based on said maximum voltage output into the converted DC photovoltaic output.
	Hence claim 70 and 104 will be deemed allowable if written in independent form. 
	Claims 71-74 and 105-106 depend on claims objected 70 and 104 respectively hence claims 71-74 and 105-106 will also be deemed allowable if claims 71 and 74 are written in intendent form. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/               Examiner, Art Unit 2836